Title: To George Washington from Henry Laurens, 10 July 1778
From: Laurens, Henry
To: Washington, George


          
            sir.
            Philadelphia 10th July 1778
          
          I had the honor of writing to Your Excellency by Major Putnam the 8th Inst.
          Congress while sitting before Noon received intelligence of the following import.
          Mr Blair McLenahan said he had seen a Capt. Selby or Selwin off Chincoteague who had
            fallen in with the French Fleet Eastward of Bermuda—the Admiral had taken him on board
            & enjoined him to pilot the ffleet to this Coast, the ffleet arrived near
            Chincoteague in the Evening of the 5th Inst. there they found the Ship Lydia of 26 Guns
            from New York on a Cruise—she was sunk by a french Frigate of 36 Guns—On Monday Capt.
            selby was sent on Shoar in order to procure Pilots he engaged six to go on board the
            French ffleet upon Wednesday—the Fleet consisted of the Admiral Count d’Estaing of 90
            Guns—2 Ships of 80—8 of 74—1 of 64.—4 of 36. & said to have 12000 Men—they had
            taken a Ship of 18 Guns from Providence before they had made the Land.
          War was to be declared against England by France & Spain on the 19th May—they
            had originally intended for Delaware but hearing that  the Enemy were
            gone to New York they required Pilots to conduct them to Sandy Hook, they had then six
            Months provision on board. Your Excellency will perceive by the inclosed printed paper
            that a Fleet had been prepared at Portsmouth in order to intercept or annoy this
              Fleet of which ’tis possible the Count d’Estaing may
            be ignorant as he sailed from Toulon the 15th April ’tis possible also that a Check may
            have been put upon that by a Fleet from Brest, be that as it may, Count d’Estaing should
            be apprized of this important circumstance & also of the strength of the British
            Marine power in New York, which from the best accounts we have been able to collect is
            made up of the following Ships—
          
            
              Boyne
              70 Guns.
              Centurion
              50.
              Roebuck
              44.
            
            
              Eagle
              64.
              Experiment
              50.
              Phœnix
              44.
            
            
              St Alban
              64.
              Preston
              50.
              & many Frigates
              
            
            
              Ardent
              64.
              Renown
              50.
              
              
            
            
              Sommerset
              64.
              Chatham
              50.
              
              
            
            
              Trident
              64.
              Isis
              50.
              
              
            
            
              
              
              Vigilant formerly
              64.
              
              
            
          
          I shall endeavor to reach Count d’Estaing with the necessary advices on the
            Coast of New Jersey or off the Capes of Delaware—Your
            Excellency will, if he shall have proceeded nearer Sandy Hook endeavor to meet him with
            a Letter where it may reach him, & you will also concert measures for improving
            the force under Your Excellency’s immediate Command & that under the direction
            of Major General Gates, in the present critical conjuncture.
          Your Excellency will also if you have a more exact Account of the British Fleet at New
            York make proper corrections upon the list above enumerated. I have the honor to be With
            the highest Esteem & Respect Sir Your Excellencys Most obedient & most
            humble servant
          
            Henry Laurens, President of Congress
          
          
            It is almost unnecessary to intimate to Your Excellency the propriety of opening
              & keeping up a correspondence with the Admiral Count d’Estaing.
          
        